Citation Nr: 1401808	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-28 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, to include as an undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder, to include as an undiagnosed illness and as secondary to a low back disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disorder, to include as an undiagnosed illness.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hand disorder, to include as an undiagnosed illness.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder, to include as an undiagnosed illness.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder manifested by memory loss, to include as an undiagnosed illness.

7.  Entitlement to service connection for a low back disorder, to include as an undiagnosed illness.

8.  Entitlement to service connection for a neck disorder, to include as an undiagnosed illness and as secondary to a low back disorder.

9.  Entitlement to service connection for a bilateral knee disorder, to include as an undiagnosed illness.

10.  Entitlement to service connection for a bilateral hand disorder, to include as an undiagnosed illness.

11.  Entitlement to service connection for a headache disorder, to include as an undiagnosed illness.

12.  Entitlement to service connection for a disorder manifested by memory loss, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Given that the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War and given that the RO has already considered several of his claims under 38 C.F.R. § 3.317 (2013) as undiagnosed illnesses, the Board pursuant to Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) will consider all claims under 38 C.F.R. § 3.317.  Therefore, the issues are as stated on the title page.

The issue of entitlement to service connection for an upper back disorder has been raised by the record (see November 2009 statement of the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board is reopening all issues on appeal.  The reopended claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An April 2007 rating decision denying entitlement to service connection for a low back disorder, a neck disorder, a bilateral knee disorder, a bilateral hand disorder, headaches, and memory loss is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the April 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.

3.  The evidence associated with the claims file since the April 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disorder.

4.  The evidence associated with the claims file since the April 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disorder.

5.  The evidence associated with the claims file since the April 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hand disorder.

6.  The evidence associated with the claims file since the April 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a headache disorder.

7.  The evidence associated with the claims file since the April 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder manifested by memory loss.



CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying entitlement to service connection for a low back disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The April 2007 rating decision denying entitlement to service connection for a neck disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  The April 2007 rating decision denying entitlement to service connection for a bilateral knee disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

4.  The April 2007 rating decision denying entitlement to service connection for a bilateral hand disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

5.  The April 2007 rating decision denying entitlement to service connection for headaches is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

6.  The April 2007 rating decision denying entitlement to service connection for memory loss is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013); 76 Fed. Reg. 81,834.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).
 
Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving sleep disturbances and neuropsychological signs or symptoms.  38 C.F.R. § 3.317(b).
 
In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

      1.  Low back disorder

The April 2007 rating decision denied a claim of entitlement to service connection for a low back disorder on the basis that there was no medical nexus evidence relating a current low back disability to service.  The Veteran did not appeal that denial.

At the time of the April 2007 rating decision that denied entitlement to service connection for a low back disorder, the evidence of record consisted of service and private treatment records.  The Veteran's service treatment records show that he was treated in August 1991 for possible sprained lower back.  Private medical records reveal treatment of upper back symptomatology but no treatment of lower back symptomatology.

The evidence added to the record since the April 2007 rating decision includes VA treatment records and a statement from the Veteran.  November 2007 and November 2009 VA treatment records reflect assessments of arthralgia and back pain, respectively.  In a November 2009 statement, the appellant complained of back pain since service.  This evidence is presumed credible for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This medical and lay evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim because the Board is considering the claim under 38 C.F.R. § 3.317 as an undiagnosed illness.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

      2.  Neck disorder

The April 2007 rating decision denied a claim of entitlement to service connection for a neck disorder on the basis that there was no medical nexus evidence relating a current neck disability to service and that service connection could not be granted for a neck disorder as secondary to the non-service-connected low back disorder.  The Veteran did not appeal that denial.

At the time of the April 2007 rating decision that denied entitlement to service connection for a neck disorder, the evidence of record consisted of service and private treatment records.  The Veteran's service treatment records reflect no treatment or complaints of neck symptomatology and no diagnosis of a neck disorder.  Private medical records reveal treatment of neck symptomatology diagnosed as cervicalgia.  

The evidence added to the record since the April 2007 rating decision includes VA treatment records and a statement from the Veteran.  VA treatment records reflect assessments of neck pain and arthralgia.  February 2010 VA X-rays of the cervical spine showed a mild osteophyte formation at the C5 vertebra.  In a November 2009 statement, the claimant complained of neck pain since service and such evidence is presumed credible for the purpose of reopening the claim.  See Justus, 3 Vet. App.  at 513.  This medical and lay evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim because the Board is considering the claim under 38 C.F.R. § 3.317 as an undiagnosed illness.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.


3.  Bilateral knee disorder, Bilateral hand disorder, Headache disorder, and Memory loss 

The April 2007 rating decision denied claims of entitlement to service connection for a bilateral knee disorder, a bilateral hand disorder, headaches, and memory loss on the basis that there was no medical evidence of a current disability.  The Veteran did not appeal that denial.

At the time of the April 2007 rating decision that denied entitlement to service connection for a bilateral knee disorder, a bilateral hand disorder, headaches, and memory loss, the evidence of record consisted of service and private treatment records.  The Veteran's service treatment records reflect that in November 1993 he hit his head and hand during a fall and complained of headaches.  In a later treatment record he continued to complain of headaches.  The Veteran's service treatment records reflect no treatment or complaints of knee symptomatology or memory loss and no diagnosis of a knee disorder or a disorder manifested by memory loss.  Private medical records reveal no treatment of hand or knee symptomatology, headaches, or memory loss as well as no diagnosis of a hand disorder, a knee disorder, a headache disorder, or a disorder manifested by memory loss.  

The evidence added to the record since the April 2007 rating decision includes VA treatment records and statements from the Veteran.  VA treatment records reflect an assessment of arthralgia.  In a November 2009 statement, the claimant complained of headaches since his in-service fall and knee pain.  In a December 2009 statement and a July 2010 VA Form 9, he reported that he still had a bilateral hand disorder and memory loss.  Such evidence is presumed credible for the purpose of reopening the claim.  See Justus, 3 Vet. App.  at 513.  This medical and lay evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claims because the Board is considering the claims under 38 C.F.R. § 3.317 as an undiagnosed illness.  Thus, the evidence is considered new and material, and the claims are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim of service connection for a low back disorder, to include as an undiagnosed illness.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for a neck disorder, to include as an undiagnosed illness and as secondary to a low back disorder.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder, to include as an undiagnosed illness.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for a bilateral hand disorder, to include as an undiagnosed illness.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for a headache disorder, to include as an undiagnosed illness.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of service connection for a disorder manifested by memory loss, to include as an undiagnosed illness.  The appeal is allowed to this extent.


REMAND

A current examination or examinations are necessary to determine whether the Veteran has current disabilities, to include undiagnosed illnesses, and whether such disabilities are related to active service.

The last correspondence to the Veteran was returned as undeliverable.  If the appellant fails to report for the scheduled examination or examinations without good cause, the claims should be denied pursuant to 38 C.F.R. § 3.655 (2013) since these claims are reopened claims for benefits that were previously disallowed.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his low back, neck, bilateral knee disorder, bilateral hand disorder, a headache disorder, and a disorder manifested by memory loss.  Regardless of the claimant's response, obtain all records from the Waco VA Medical Center from March 2010 to the present.

3.  Thereafter, using the Veteran's current or last known address, schedule him for a VA examination(s) to determine the nature and extent of any low back, neck, knee, hand, headache lumbar disorders and any disorder manifested by memory loss.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to any low back, neck, knee, hand, and headache disorders as well as any disorder manifested by memory loss

Low back:  

As for low back pain, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the low back pain can be attributed to an underlying disability, whether it is at least as likely as not (50 percent or greater) that the low back disorder is related to service, including the in-service low back pain.

Neck disorder:  

(a)  As for neck pain, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the neck pain can be attributed to an underlying disability, whether it is at least as likely as not (50 percent or greater) that the neck disorder is related to service.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the neck disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by any current low back disorder.  


Bilateral knee disorder:  

As for any knee pain, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the knee pain can be attributed to an underlying disability, whether it is at least as likely as not (50 percent or greater) that the knee disorder is related to service.

Bilateral hand disorder:  

As for any hand symptomatology, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the knee pain can be attributed to an underlying disability, whether it is at least as likely as not (50 percent or greater) that the disorder is related to service, including handling chemicals pertaining to main battle tanks.

Headaches disorder:  

As for any headaches, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the headaches can be attributed to an underlying disability, whether it is at least as likely as not (50 percent or greater) that the disorder is related to service, including the in-service head injury.


Memory loss:  

As for any memory loss, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the memory loss can be attributed to an underlying disability, whether it is at least as likely as not (50 percent or greater) that the disorder is related to service, including the in-service head injury.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC must readjudicate the issues on appeal with consideration of 38 C.F.R. § 3.317 or, in the alternative, 38 C.F.R. § 3.655 if the Veteran fails to report for an examination(s) without good cause.  If any benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


